Citation Nr: 1541284	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  10-26 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea.  

2.  Entitlement to service connection for erectile dysfunction.  

3.  Whether new and material evidence has been received to reopen entitlement to an earlier effective date for the award of service connection for posttraumatic stress disorder (PTSD).  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to June 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in San Diego, California, on behalf of the RO in Los Angeles, California.  This appeal also arises from an August 2013 rating decision of the Los Angeles RO.  

In January 2011, the Veteran testified before a Veterans Law Judge, seated at the RO.  A transcript of this hearing was associated with the claims file.  That Veterans Law Judge has since left the Board.  The Veteran was subsequently offered, and accepted, a new hearing before a current Veterans Law Judge.  Such a hearing was held in July 2015, and a transcript of this hearing has been added to the claims file.  

The issues of service connection for erectile dysfunction and whether new and material has been received to reopen entitlement to an earlier effective date for the award of service connection for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Obstructive sleep apnea did not manifest during service, has not been continuous since service separation, and was not caused by any in-service disease, injury, or event during service.  



CONCLUSION OF LAW

The criteria for the award of service connection for obstructive sleep apnea have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between a Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

Upon receipt of the Veteran's claims, VA issued VCAA notice to him in the form of July 2009, December 2009, September 2011, January 2012, and May 2012 letters which informed him of the evidence generally needed to support the claim on appeal.  This notice included information regarding the assignment of an increased evaluation and effective date; what actions he needed to undertake; and how VA would assist him in developing his claims.  The initial VCAA notice letter was also issued to the Veteran prior to the rating decision from which the instant appeal arises; therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the Veteran.  The Veteran's service treatment records, VA medical records, and any identified private medical records have all been obtained.  The Veteran was afforded a VA medical examination in February 2013.  The VA and private medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and is adequate for purposes of this appeal, as it is competent medical evidence pertaining to the existence and etiology of the claimed current disability sufficient to decide the claim.  

The Veteran was afforded a hearing before a Veterans Law Judge in July 2015.  The Board hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony and his representative's statements, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim for benefits.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that the Board can adjudicate the claim based on the current record.  

The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no issue as to the substantial completeness of the claim.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  

The Veteran seeks service connection for obstructive sleep apnea.  He asserts this disability began during service and has been chronic since that time.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

Service treatment records do not contain any treatment for or complaints related to obstructive sleep apnea.  There are no complaints of daytime drowsiness or snoring, and no respiratory or nasal abnormalities were noted on the Veteran's June 1968 service separation examination.  

The Veteran has also alleged that he had chronic headaches during service, which caused or aggravated his sleep apnea.  The service treatment records are, however, without mention of headaches as a chronic disorder, and no neurological or headache-related disabilities were noted at service separation.  

Likewise, the Veteran did not seek treatment for or report symptoms of sleep apnea, daytime sleepiness, or snoring for many years after service.  The Veteran first mentioned trouble sleeping in 1991, more than 20 years after service separation.  Moreover, obstructive sleep apnea was not diagnosed until 2004, more than 30 years after service separation.  This lengthy period without complaint or treatment is evidence that there has not been ongoing symptomatology, and weighs heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Regarding the etiology of any current diagnosis of obstructive sleep apnea, a VA examiner reviewed the claims file and examined the Veteran in February 2013.  After noting the lack of diagnosis of or treatment for any type of sleep apnea or headaches during service and for several years thereafter, the examiner concluded it was less likely than not any current sleep apnea had its onset during service.  The examiner based this opinion in part on the lack of supporting evidence within the record.  The examiner stated that if the Veteran had had untreated obstructive sleep apnea for 30+ years, as he claimed, changes to the heart-related cor pulmonale would likely be present; however, a 2007 echocardiogram was negative for such changes.  

Based on the lack of competent evidence of either onset of obstructive sleep apnea during service, or a nexus between a current diagnosis and any in-service disease, injury, or other incident of service, service connection for obstructive sleep apnea must be denied.  

In support of his claim, the Veteran has himself asserted that his obstructive sleep apnea had its onset in service.  The Veteran, as a layperson, is competent to report such observable symptomatology as daytime sleepiness, or that he was told he snored by his bunkmates during service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Board does not find these reports credible, however, in light of the remainder of the record, including the lack of contemporaneous complaints of or treatment for sleep apnea or related symptomatology either during service or for many years thereafter.  

The Veteran is also not competent to offer an opinion on the etiology of his current obstructive sleep apnea.  Some medical issues require specialized training for a determination as to diagnosis and causation, and such issues are therefore not susceptible of lay opinions on etiology, and the Veteran's statements therein cannot be accepted as competent medical evidence.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  

Lay testimony on the etiology of obstructive sleep apnea not competent in the present case, because the Veteran is not competent to state that such disabilities had their onset in service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011) (lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent).  An opinion of etiology would require knowledge of the various causes of obstructive sleep apnea, knowledge that the Veteran is not shown to possess.  The Veteran has also not alleged that he was told of such a nexus by a competent expert, and such assertions have not subsequently been verified by such an expert.  

For the reasons and bases discussed above, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for obstructive sleep apnea, and this claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for obstructive sleep apnea is denied.  


REMAND

On VA examination in September 2014, a current diagnosis of prostate cancer, active, was confirmed.  The examiner stated that the Veteran did not currently have erectile dysfunction.  The examiner also noted, however, that the Veteran was scheduled to undergo prostatectomy in November 2014.  Additionally, at the July 2015 personal hearing, the Veteran stated he had recently undergone surgery and radiation for his prostate cancer.  

In an October 2014 rating decision, the Veteran was granted service connection for prostate cancer.  Thus, because the evidence of record suggests the Veteran has undergone medical treatment of the prostate secondary to prostate cancer, and service connection has been granted for this disability, remand of his related service connection claim for erectile dysfunction is necessary in order to determine the current state of this disorder and whether it is related to the service-connected prostate cancer.  Service connection may be awarded for any disability which is proximately due to or the result of, or is otherwise aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310.  

Next, in an August 2013 rating decision, the RO found no new and material evidence had been received to reopen the issue of an earlier effective date for the award of service connection for PTSD.  In an October 2013 statement entitled "Notice of Disagreement", the Veteran indicated a desire to appeal this denial.  The RO has yet to issue the Veteran a statement of the case regarding this issue.  Under these circumstances, the Board is obliged to remand this issue to the RO for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to ascertain the current nature and etiology of his erectile dysfunction or any related disability.  The claims folder must be made available for review in connection with this examination.  After reviewing the claims folder and examining the appellant, the examiner must: 

a.  Indicate whether erectile dysfunction is currently shown, and;

b.  State whether it is at least as likely as not (50 percent or more probability) that erectile dysfunction or any related disability had its onset in service or is otherwise related to service, 

c.  State whether it is at least as likely as not (50 percent or more probability) that erectile dysfunction or any related disability is due to or caused or aggravated by a service-connected disability, to include prostate cancer.  

A complete rationale for all opinions expressed must be provided.  

2.  Issue the Veteran a statement of the case on the issue of whether new and material evidence has been presented to reopen entitlement to an earlier effective date for the award of service connection for PTSD.  Only if a timely substantive appeal is received from Veteran should this issue be returned to the Board.  

3.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


